Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/14/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022 has been placed in record and considered by the examiner.

Response to Arguments
Applicant's arguments filed on 1/14/2022 with respect to claims 26-50 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 26, 31-33, 35, 41, and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt et al. (US# 2015/0235467 hereinafter Schowengerdt) in view of Rossini (US# 2015/0348321 hereinafter Rossini), and AHN et al. (US# 2017/0116897 hereinafter AHN).
Referring to claim 26, Schowengerdt discloses a near-eye display device (directed to devices, systems and methods for facilitating virtual reality and/or augmented reality interaction for one or more users; Para. 0015, Fig.4a and see Abstract), comprising:
an optical lens (178/128; Figs. 8A and 10) comprising:
a scene-facing surface (314; Fig. 10);
a viewer facing surface (316; Fig. 10) comprising a viewer’s eye pupil viewable region (a variable focal lens (316) may be slaved to the accommodation tracking of the eyes such that one of the three waveguides (say the middle waveguide 320) outputs what is deemed to be the in-focus wavefront; Para. 0111, Fig. 10);
a plurality of optical waveguide structures (waveguides (318, 320, 322); Para. 0111, Fig. 1) comprising a respective plurality of waveguide layers (lenses (324, 326); Para. 0111, Fig. 10 and see Fig. 8, elements 192, 194,196, 198) that define a plurality of respective sub-regions of the viewable region (display (644) which may be sent through a lens (690) to ultimately contribute exiting light to the pupil (45) of the eye (58) by virtue of the reflectors (680, 682, 684, 686, 688) in each of the planar waveguides (670, 672, 674, 676, 678).; Para. 0234, Fig. 20i, also see Fig. 20K.  Thus, the viewable regions are separated by each reflectors (680, 682, 684, 686, 688)); and
(stack 328 of Fig. 10….. includes peripheral surface; Fig. 10);
a plurality of emissive type image sources (308, 310,312; Fig. 10), each emissive type image source coupled to a respective optical waveguide structure and generating a respective portion of a viewable image (A plurality of displays (200, 202, 204, 206, 208), or in another embodiment a single multiplexed display, may be utilized to inject collimated image information into the waveguides (182, 184, 186, 188, 190); Para. 0073, Fig. 8A and see Fig. 20i for 644 display injected light data into each reflectors (680, 682, 684, 686, 688).  Thus, the viewable images are separated by each reflectors (680, 682, 684, 686, 688) of Fig. 20i; Para. 0234); and
wherein each respective waveguide structure receives the generated respective portion of the viewable image and relays it through the respective waveguide layer where it is displayed in the respective sub-region of the viewable region of the viewer facing surface (A plurality of displays (200, 202, 204, 206, 208), or in another embodiment a single multiplexed display, may be utilized to inject collimated image information into the waveguides (182, 184, 186, 188, 190); Para. 0073, Fig. 8A…. and see Fig. 20i for 644 display injected light data into each reflectors (680, 682, 684, 686, 688).  Thus, the viewable images are separated by each reflectors (680, 682, 684, 686, 688) of Fig. 20i; Para. 0234).
However, Schowendgerdt is silent on a plurality of optical waveguide structures located on the viewer facing surface; a plurality of emissive type image sources disposed on the edge surface.
In an analogous art, Rossini discloses a plurality of optical waveguide structures located on the viewer facing surface (optical system 107 is located on the viewer facing surface; Para. 0039, Fig. 1). Furthermore, Rossini discloses each emissive type image source coupled to a respective optical waveguide structure and generating a respective portion of a viewable image (Pixel assembly 105 is divided into as many pixel sub-assemblies as the display comprises optical sub-systems 107i.  Each pixel sub-assembly defines an elementary image source and is associated with one of optical sub-systems 107i of system 107.  In the cross-section view of FIG. 1, five elementary image sources 1051, 1052, 1053, 1054, and 1055 are shown, such elementary sources being respectively located in front of optical sub-systems 1071, 1072, 1073, 1074, and 1075.; Para. 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Rossini to the system of Schowendgerdt in order to reduce electric power consumption of the augmented reality 
display device, and to provide an optical system with sufficiently wide exit pupil to reduce a loss of the information displayed by the pixels.
However, Schowendgerdt in view of Rossini does not explicitly disclose a plurality of emissive type image sources disposed on the edge surface.
In an analogous art, AHN discloses a plurality of emissive type image sources disposed on the edge surface (The plurality of optical elements P1, P2, and P3 may be arranged on the surface of the lens L.; See Abstract, Paras. 0006, 0042, 0056, 0066-0070, Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of AHN to the system of Schowengerdt in view of Rossini in order to provide a device that effectively controls amount of pixel arrays so as to reduce density of retina center part than density of the peripheral unit, thus improving manufacturing productivity and reducing power consumption.
Referring to claim 31, Schowengerdt fails to disclose wherein the scene-facing surface of the optical lens comprises an electro-tinting layer having an electronically variably optically transmissive layer disposed between a first and a second electrically conductive transparent thin film layer.
However, Schowengerdt in an alternant embodiment discloses wherein the scene-facing surface of the optical lens comprises an electro-tinting layer having an electronically variably (a world facing first surface (scene facing surface) includes collectively, an electro-active layer 172 and functional electrodes 170 & 174 (electro- tinting layer) having an electro-active layer 172 (electronically variably optically transmissive layer) disposed between functional electrodes 170 & 174 (first and a second electrically conductive transparent thin film layer); Fig. 7B, Para. 0072).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the technique of Schowengerdt to provide wherein the scene-facing surface of the optical lens comprises an electro-tinting layer having an electronically variably optically transmissive layer disposed between a first and a second electrically conductive transparent thin film layer, as taught by Schowengerdt, in order to provide the advantages of including a means in which to darken particular areas of the viewing surface therefore enabling the device to block out particular observables from the view of the user thus enhancing the experience of the user of the augmented reality display.
Referring to claim 32, Schowengerdt fails to disclose wherein the variably optically transmissive layer is comprised of a polymer dispersed liquid crystal material. However, Schowengerdt in an alternant embodiment further discloses wherein the variably optically transmissive layer is comprised of a polymer dispersed liquid crystal material (the electro-active layer 172 is comprised of an electro-active polymer (polymer dispersed liquid crystal material); Fig. 7B, paras. 0071 -0072).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the technique of Schowengerdt to provide wherein the variably optically transmissive layer is comprised of a polymer dispersed liquid crystal material as taught by Schowengerdt, in order to provide the advantages using materials that would allow for including a means in which darken particular areas of the viewing surface 
Referring to claim 33, Schowengerdt fails to disclose wherein at least one of the first and second electrically conductive transparent thin film layers comprises an indium tin oxide material.
However, Schowengerdt in an alternant embodiment further discloses wherein at least one of the first and second electrically conductive transparent thin film layers comprises an indium tin oxide material (electrodes 170 & 174 are made of indium tin oxide; figure 7B, Para. 0072).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schowengerdt invention to provide wherein at least one of the first and second electrically conductive transparent thin film layers comprises an indium tin oxide material., as taught by Schowengerdt, in order to provide the advantages using a material, such as indium tin oxide, that would allow for including a means in which darken particular areas of the viewing surface therefore enabling the device to selectively block out particular observables from the view of the device to further enhance the augmented reality display.
Referring to claim 35, Schowengerdt discloses further comprising an audio interface including a microphone and a speaker for audio communication with the near-eye display device (an audio interface including microphone and a speaker, which would then be used for audio communication to and from the device; Fig. 4A, Paras. 0047-0048).
Referring to claim 41, Schowengerdt discloses wherein the waveguide layer comprises a diffractive grating (the waveguide layer 178 may include radially symmetric diffraction pattern (diffractive grating); Paras.0072 and 0075-0077).
(the waveguide layer 178 may include Bragg grating; Paras. 0072 and 0075- 0077).
Referring to claim 45, Schowengerdt discloses wherein the near-eye display device has a curved appearance (the virtual reality and augmented reality eye glasses has a curved appearance; Fig. 4A).
Referring to claim 46, Schowengerdt as modified by Rossini discloses wherein the optical lens is a first optical lens, wherein the near-eye display device further comprises a second optical lens, wherein the first optical lens and the second optical lens are fastened in a frame, including temple assemblies (see Rossini; system 509 and layer 505 are transparent with plate 103 as temple assembly in between; Paras. 0068-0069, Fig. 5. fastened in a frame; Para. 0035).
Referring to claim 47, Schowengerdt discloses further comprising a wired or wireless communication link to a host processor and/or server (further including a wired communication link to a local processing & data module (local processor); Para. 0048, Fig. 4C).

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt et al. (US# 2015/0235467 hereinafter Schowengerdt) in view of Rossini (US# 2015/0348321 hereinafter Rossini), AHN et al. (US# 201 7/0116897 hereinafter AHN), and El-Ghoroury et al. (US# 2013/0258451 hereinafter El- Ghoroury).
Referring to claim 27, Schowengerdt in view of Rossini, and AHN as applied above does not explicitly disclose wherein each emissive type image source comprises a plurality of pixels each of which is addressable spatially, chromatically and temporally.
In an analogous art, El-Ghoroury discloses wherein each emissive type image source comprises a plurality of pixels each of which is addressable spatially, chromatically and (each pixel is individually addressable spatially, chromatically, and temporally; Paras. 0030 and 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of El-Ghoroury to the system of Schowengerdt in view of Rossini, and AHN in order to provide the advantages of using superior operations, such as spatial, chromatic, and temporal control, thereby enhancing the user’s experience by via fine-tuned operability for which to manipulate reality.
Referring to claim 28, Schowengerdt discloses wherein the plurality of waveguide layers permit light received into the plurality of waveguide structures to be totally internally reflected (TIR) through the optical lens to a respective sub-region of the viewable region (wherein a display 200 is optically coupled to the respective wave guide layer through diffractive optical element through the stacked waveguide layer 178 using total internal reflection form the world facing side; Figs. 8A and 8G, Paras. 0077-0078….. viewable regions are separated by each reflectors (680, 682, 684, 686, 688) of Fig. 20i; Para. 0234)
Referring to claim 29, Schowengerdt discloses wherein the collective viewable electronically controllable image is part of a larger image as is stored in memory or generated on demand as needed or both (the image constitutes a sub-image, which is part of the image, and is stored in a digital memory and or generated on demand; Paras. 0048 and 0052), and further comprising:
a plurality of head movement sensors for sensing movement of a viewer wearing the near-eye display device (accelerometers (head movement sensors) for sensing movement of a viewer wearing the AR system; Para. 0048, Fig. 4A); and 
a processing element responsive to the head movement sensors to control the part of the larger image that is viewable through a respective waveguide layer and how it is displayed with head movement to maintain alignment of real and augmented images in an augmented reality mode, or to fix the spatial position of the viewable image from the plurality of emissive (a power-efficient processor that responds to the accelerometers which then control aspects of the image that is viewable through a waveguide layer, which then would help maintain alignment of a real and augmented images in an augmented reality mode; Abstract, Paras. 0047-0048, 0052, and 0054).
Referring to claim 30, Schowengerdt discloses further comprising an image detection sensor associated with a respective emissive image type source in optical communication with a viewer’s eyes to track a parameter of the viewer's eye or eyes (a variable focus element (image detection sensor) associated with the display 208 in optical communication with users eye to track accommodation changes (parameter of the viewer’s eye) of the users eye; Fig. 8A, Para. 0110).

Claims 34 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt et al. (US# 2015/0235467 hereinafter Schowengerdt) in view of Rossini (US# 2015/0348321 hereinafter Rossini), AHN et al. (US# 2017/0116897 hereinafter AHN), and Sugden et al. (US# 2015/0035832 hereinafter Sugden).
Referring to claim 34, Schowengerdt in view of Rossini, and AHN as applied above does not specifically disclose further comprising at least one ambient light sensor, and a processing element responsive to the ambient light sensor for controlling the emissive type image sources and the electro-tinting layer to control a relative brightness between the emissive type image sources and real images viewable through the electro-tinting layer.
In an analogous art, Sugden discloses further comprising at least one ambient light sensor (optical sensor (ambient light sensor); para. 0063), and a processing element responsive to the ambient light sensor for controlling the electronically controllable emissive image sources and the electro-tinting layer to control a relative brightness between the electronically controllable emissive image sources and real images viewable through the electro-tinting layer (a processor (processing element) capable of being responsive to the ambient light sensor for controlling the electronically controllable emissive image sources and the electro-tinting layer to control a relative brightness between the electronically controllable emissive image sources and real images viewable through the electro-tinting layer; Paras. 0021-0022 & 0054-0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Sugden to the system of Schowengerdt in view of Rossini, and  AHN in order provide the advantages using a control means, such as a processor and a ambient light sensor, that would allow enhancing the augmented reality display by improving the user’s experience via a shading particular areas of the projected display using processor and ambient light sensor.
Referring to claim 48, Schowengerdt as modified by Sugden discloses further comprising a processing element (the processor; Paras. 0054-0056), and wherein the processing element includes capability to keep track in a processing element memory of the subset of reference images of objects, icons and markers or portions thereof that appear within the viewable image (Paras. 0054-0056).
Referring to claim 49, Schowengerdt as modified by Sugden further discloses further comprising a processing element (see Sugden; the processor; Paras. 0054-0056), and wherein the processing element to analyze a content of a scene to be displayed on the near-eye display device on a frame-by-frame basis to deduce a color gamut size, in terms of coordinates of a plurality of gamut color primaries, then command the plurality of emissive type image sources to synthesize the deduced color gamut size using the plurality of gamut color primaries in a modulation of the viewable images being displayed (see Sugden; Paras. 0054-0056).

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt et al. (US# 2015/0235467 hereinafter Schowengerdt) in view of Rossini (US# .
Referring to claim 36, Schowengerdt in view of Rossini, and AHN as applied above does not specifically disclose further comprising a touch sensor for controlling a mode of operation of the near-eye display device or the electro-tinting layer.
In an analogous art, Changello discloses further comprising a touch sensor for controlling a mode of operation of the near-eye display device or the electro-tinting layer (a device including touch sensor for controlling a mode of operation of the device; abstract, para. 0100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Changello to the system of Schowengerdt in view of Rossini, and AHN in order to provide the advantages of using superior operations, such as a touch screen sensor, thereby enhancing the user's experience by via fine-tuned operability for which to manipulate reality through both hands on and hands off sensors.
Referring to claim 37, Schowengerdt as modified by Changello discloses wherein the touch sensor includes a touch and drag sensor (see Changello; the touch sensor includes a touch and drag sensor; abstract, Paras. 0099-0100).

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt et al. (US# 2015/0235467 hereinafter Schowengerdt) in view of Rossini (US# 2015/0348321 hereinafter Rossini), AHN et al. (US# 2017/0116897 hereinafter AHN), and Nichol et al. (US# 2014/0049983 hereinafter Nichol).
Referring to claim 38, Schowengerdt in view of Rossini, and AHN as applied above does not specifically disclose wherein the waveguide layers comprise micro-imprinted facet structures.
(a light guide including two layers (waveguide layers) include imprint surface features (micro-imprinted facet); Paras. 0161, 0322, and 0522).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Nichol to the system of Schowengerdt in view of Rossini, and AHN in order to provide the advantages of using superior control via micro-imprinted facet structures, thereby enhancing the user’s experience by via fine-tuned operability for which to manipulate reality.
Referring to claim 39, Schowengerdt as modified by Nichol further discloses the micro-imprinted facet structure comprises a surface relief optical element (see Nichol; the imprint surface features comprise microscale surface relief features (surface relief optical element); Paras. 0151, 0266, 0322 & 0522).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt et al. (US# 2015/0235467 hereinafter Schowengerdt) in view of Rossini (US# 2015/0348321 hereinafter Rossini), AHN et al. (US# 2017/0116897 hereinafter AHN), and Bita et al. (US# 2009/0199900 hereinafter Bita).
Referring to claim 40, Schowengerdt in view of Rossini, and AHN as applied above does not specifically disclose wherein the waveguide layer comprises a volume relief diffractive optical element.
In an analogous art, Bita discloses wherein the waveguide layer comprises a volume relief diffractive optical element (a light guide (light guide layer) including a volume relief diffractive feature (volume relief diffractive optical element); Para. 0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Bita to the system of Schowengerdt in view of Rossini, and AHN in order to provide the advantages of using superior .

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt et al. (US# 2015/0235467 hereinafter Schowengerdt) in view of Rossini (US# 2015/0348321 hereinafter Rossini), AHN et al. (US# 201 7/0116897 hereinafter AHN), and Mukawa (US# 2010/0046070 hereinafter Mukawa).
Referring to claim 42, Schowengerdt in view of Rossini, and AHN as applied above does not specifically disclose wherein the waveguide layer comprises a blazed grating.
In an analogous art, Mukawa discloses wherein the waveguide layer comprises a blazed grating (a light guide device (waveguide layer) comprises a reflective blazed diffraction grating (blazed grating); Para. 0154).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Mukawa to the system of Schowengerdt in view of Rossini, and AHN in order to provide the advantages of using superior control, such as the waveguide layer including a blazed grating, thereby enhancing the user's experience by via fine- tuned operability for which to manipulate reality.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt et al. (US# 2015/0235467 hereinafter Schowengerdt) in view of Rossini (US# 2015/0348321 hereinafter Rossini), AHN et al. (US# 201 7/0116897 hereinafter AHN), and Ha et al. (US# 6,804,066 hereinafter Ha).
Referring to claim 43, Schowengerdt in view of Rossini, and AHN as applied above does not specifically disclose wherein the waveguide layer comprises a multi-level grating.
(the diffractive optical element (waveguide layer) includes a photo-etched multi- level diffractive optical element, thus constituting a multi-level grating; column 7, lines 20-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Ha to system of Schowengerdt in view of Rossini, and AHN in order to provide the advantages of using superior control, such as the waveguide layer including a multi-level grating, thereby enhancing the user's experience by via fine- tuned operability for which to manipulate reality.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt et al. (US# 2015/0235467 hereinafter Schowengerdt) in view of Rossini (US# 2015/0348321 hereinafter Rossini), AHN et al. (US# 201 7/0116897 hereinafter AHN), and Kim (US# 2012/0154441 hereinafter Kim).
Referring to claim 50, Schowengerdt in view of Rossini, and AHN as applied above does not specifically disclose further comprising: a processing element configured to sense when a user recognizes a displayed image and to modify the recognized displayed viewable image.
In an analogous art, Kim discloses further comprising: a processing element configured to sense when a user recognizes a displayed image and to modify the recognized displayed viewable image (an image adjuster 450 (processing element) configured to a detect when a user recognizes a scene in front of them and then modifies the recognized image with predetermined image data; Fig. 4, Paras. 0055-0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Kim to system of Schowengerdt in view of Rossini, and AHN in order to provide the advantages of using an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/Examiner, Art Unit 2624                 

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624